Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 18 May 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 5/18/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (Publication No.: KR 20170110953A, herein known as D1) in view of Jin (Publication No.: KR 20150089648A, herein known as D2).  Both references were cited in the IDS on 5/18/2020, and machine translations of both are provided with this Office Action.
With respect to claim 1, D1 discloses a lens driving device (Fig. 2) comprising: 
a cover (100); 
a housing disposed in the cover (310); 
a bobbin disposed in the housing (210); 
a magnet disposed on the housing (320); 
a first coil disposed on the bobbin and facing the magnet (220); 
a first substrate disposed below the housing and comprising a second coil facing the magnet (420); 
a second substrate disposed below the first substrate (410); and 
a base disposed below the second substrate (500). 
D1 does not disclose a device wherein the base comprises a body and a protrusion upwardly protruding from the body, wherein an outer lateral surface of the second substrate faces an inner lateral surface of the protrusion, and wherein the upper surface of the protrusion is disposed at a position same as or lower than that of the upper surface of the first substrate.
D2 teaches a similarly designed device containing all but first substrate (the coils are placed on the equivalent second substrate instead), and further comprising a base wherein the base comprises a body (Fig. 12; body is the main portion) and a protrusion upwardly protruding from the body (raised portion of trench 211, the sidewall nearest the terminal connection), wherein an outer lateral surface of the second substrate faces an inner lateral surface of the protrusion (see Fig. 11 in the assembled state).  The protrusions are part of trenches 211 for injecting an adhesive to seal the connection between the base and cover (“That is, the adhesive member applied to the recessed portion hits a gap between the facing surfaces of the cover member 300 and the base 210 through the recessed portion, so that the cover member 300 covers the base 210, and can be configured to be sealed.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of D1 by adding the trenches to one or more of the side surfaces of the base to provide an ability to seal the connection between the base and the cover, preventing unwanted contaminants from entering the device, as well as better maintaining the connection between the cover and base through the natural properties of the adhesive as taught by D2.
From the assembled views of Figs. 10 and 11, D2 appears to disclose the trenches having a height equivalent to that of the substrate 250.  It would have been further obvious to one of ordinary skill in the art at the time the invention was filed for the combination to have the height of the trenches to be less than or equal to the first substrate, as the first substrate in the combination is disposed on top of the second.

With respect to claim 2, the combination of D1 and D2 appears to further discloses a device wherein a distance between an upper surface of the protrusion and an upper surface of the body of the base is same as or shorter than a distance from the upper surface of the first substrate to a lower surface of the second substrate (as noted above the protrusion of the combination appears to be level with the second substrate, which would be shorter than the distance from the upper surface of the first substrate to a lower surface of the second substrate, as the distance of the second substrate is common to both, and the latter has the additional first substrate height).

With respect to claim 3, the combination of D1 and D2 further discloses a device wherein the upper surface of the protrusion is overlapped with an upper surface of the second substrate in a horizontal direction (horizontal is not defined, see assembled D2 Figs. 10 and 11).

With respect to claim 4, the combination of D1 and D2 further discloses a device wherein the cover comprises an upper plate and a lateral plate downwardly extending from the upper plate, wherein an outer lateral surface of the protrusion faces an inner lateral surface of the lateral plate of the cover, and wherein an adhesive is disposed between the outer lateral surface of the protrusion and the lateral plate of the cover (see D2 Fig. 2 or D1 Fig. 2 covers 300 in both; adhesive described in the D2 quoted section in the rejection of claim 1 above).

With respect to claim 5, the combination of D1 and D2 further discloses a device wherein an outer lateral surface of the base faces an inner lateral surface of the lateral plate of the cover (both D1 and D2 Fig. 1 disclose this feature and in the combination, the cover surrounds the base).

With respect to claim 6, the combination of D1 and D2 further discloses a device wherein the base comprises a staircase formed on the outer lateral surface, and wherein a lower surface of the lateral plate of the cover is disposed on an upper surface of the staircase (trench 211/step210b of D2; Fig. 1 of D2 shows the cover sitting on top of the trench upper surface; “In addition, a step 210b is formed on the circumference of the base 210 to guide the cover member 300 coupled to the upper side of the step 210b).

With respect to claim 7, the combination of D1 and D2 appears to further discloses a device wherein a width of the upper surface of the staircase is same as or greater than a thickness of the lateral plate of the cover (Fig. 1 of the assembled D2 appears to show that the width of the surface of the step extends to be equivalent to the outer surface of the cover, which would require the step to have a greater or equal thickness, as the step begins on the wall interior to the inner wall of the cover).

With respect to claim 8, the combination of D1 and D2 further discloses a device wherein an outer lateral surface of the protrusion is overlapped with an outer lateral surface of the base in a vertical direction (D2 Fig. 12; overlap happens at the portion before the step begins; furthermore, the vertical direction is undefined and any line bisecting the two points would qualify).

With respect to claim 9, the combination of D1 and D2 further discloses a device wherein the upper surface of the protrusion is disposed at a position same as or lower than that of a lower surface of the first substrate (it appears this is the case in the combination, however it would be a design choice for it to be so to save on materials as long as the adhesive connection is maintained).

With respect to claim 10, the combination of D1 and D2 appears to further disclose a device wherein the upper surface of the protrusion faces a lower surface of the first substrate (it appears this is the case in the combination, however it would be a design choice for it to be so to save on materials as long as the adhesive connection is maintained; essentially, as long as the upper surface of the protrusion is below the level of the first substrate as assumed in the combination due to the height shown in D2, it will meet this qualification, and as discussed in claim 9 above, would be obvious to one of ordinary skill to resize the protrusion to save on excess materials as long as the adhesive connection is maintained).

With respect to claim 12, the combination of D1 and D2 further discloses a device wherein the base comprises a first lateral surface, a second lateral surface disposed opposite to the first lateral surface, and third and fourth lateral surfaces connecting the first lateral surface and the second lateral surface;:and wherein the protrusion comprises a first protrusion upwardly extending from the first lateral surface of the base, a second protrusion upwardly extending from the second lateral surface of the base, a third protrusion upwardly extending from the third lateral surface of the base, and a fourth protrusion upwardly extending from the fourth lateral surface of the base (while D2 Fig. 12 only shows the protrusions extending along three surfaces in a U-shaped fashion it states that “at least one or more of the first trenches 211 may be formed on a surface side of the circuit board 250 that is not opposite to the terminal surface 250a” and would be obvious to form on the opposing side as well in a similar U-shaped fashion as a duplication of parts allowing extra securing).

With respect to claim 13, the combination of D1 and D2 further discloses a device wherein the second substrate comprises a first and second connection substrates downwardly extending from a lateral surface, wherein the first connection substrate faces the first lateral surface of the base, and wherein the second connection substrate faces the second lateral surface of the base (D1 Fig. 4; terminal portions 412 and 413).

With respect to claim 14, the combination of D1 and D2 further discloses a device wherein the first lateral surface of the base comprises a first reception part disposed with the first connection substrate, and wherein the second lateral surface of the base comprises a second reception part disposed with the second connection substrate (D1 Fig. 4; terminal portions 412 and 413).

With respect to claim 15, the combination of D1 and D2 further discloses a device wherein the first protrusion comprises a first-first protrusion disposed at one side of the first reception part and a first-second protrusion disposed at the other side of the first reception part, wherein the second protrusion comprises a second-first protrusion disposed at one side of the second reception part and a second-second protrusion disposed at the other side of the second reception part (see combination regarding claim 12 above; the U-shaped protrusions would be arranged on both sides, resulting in the two first-first and two second-first protrusions as claimed).

With respect to claim 16, the combination of D1 and D2 further discloses a device wherein the first-first protrusion and the first-second protrusion are spaced apart from each other, and wherein the second-first protrusion and the second-second protrusion are spaced apart from each other (see combination regarding claims 12 and 15 above; the protrusions are arranged on either side of the two receptions parts and separated from each other by the reception portions).

With respect to claim 17, the combination of D1 and D2 further discloses a device wherein the cover comprises an upper plate and a first lateral plate downwardly extending from the upper plate, and the base comprises a first staircase outwardly protruding from the first lateral surface to support the first lateral plate (see D2 Fig. 2 or D1 Fig. 2 covers 300 in both; staircase (rench 211/step210b of D2; Fig. 1 of D2 shows the cover sitting on top of the trench upper surface; “In addition, a step 210b is formed on the circumference of the base 210 to guide the cover member 300 coupled to the upper side of the step 210b).

With respect to claim 18, the combination of D1 and D2 further discloses a device wherein an inner lateral surface of the first lateral plate faces the first lateral surface and an outer lateral surface of the first protrusion, and wherein an adhesive is disposed between the inner lateral surface of the first lateral plate and the first lateral surface, and between the inner lateral surface of the first lateral plate and the outer lateral surface of the first protrusion (combination, adhesive described in the D2 quoted section in the rejection of claim 1 above).

With respect to claim 19, the combination of D1 and D2 further discloses a device wherein a lateral surface of the first substrate protrudes from a lateral surface of the second substrate, wherein an upper surface of the protrusion faces a lower surface of the first substrate, wherein an outer lateral surface of the protrusion faces the cover, and wherein an inner lateral surface of the protrusion faces a lateral surface of the second substrate (see combination of claim 1 or arguments regarding claims 9 and 10 above for the upper surface of the protrusion and lower surface of the first substrate; see D1 Fig. 2 for the remainder; the first substrate 420 is a complete rectangle, while second substrate 410 has each corner removed into a diagonal edge instead; in each of these corners the lateral surface of the first substrate will protrude from the lateral surface of the second substrate, and face the cover, which encompasses the entire device as seen in Fig. 1).

With respect to claim 20, see rejection of claim 1 above.  The additional limitations of the lens module, main substrate, and image sensor are all taught by D1 and D2 as both are related to camera modules with the elements arranged identically to that as claimed.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and D2 as applied to claim 1 above, and further in view of Hu et al. (Publication No.: US 2017/0336699 A1, herein known as Hu), Shin et al. (Publication No.: US 2018/0348594 A1, herein known as Shin), and/or Shin (Publication No.: US 2019/0033554 A1, herein known as Shin2).
With respect to claim 11, the combination of D1 and D2 does not disclose a device wherein an adhesive is interposed between the inner lateral surface of the protrusion and the outer lateral surface of the second substrate (D1 does not disclose any way of affixing the second substrate to the base, and D2 solely mentions guiding protrusions 212a).
Hu ([0035]), Shin ([0008] as background knowledge), and Shin2 ([0201], protrusions of the base 210 and the through holes of the circuit board 250, equivalent to the second substrate, may be fixed to each other by an adhesive member, such as epoxy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of D1 and D2 by utilizing an adhesive to secure the base and second substrate together, as known in the art and taught by Hu, Shin, and Shin2.  Furthermore, specifically putting it on the outside protrusions or the interior protrusions, or both, would be obvious locations for the securing. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (Publication No.: US 2016/0048033 A1) discloses a lens module.
Jung et al. (Publication No.: US 2018/0115715 A1) discloses a lens module.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
3/12/2021